LOGO [g12908g46b36.jpg]

Exhibit 10.1

May 22, 2009

Mr. Edmond Routhier

525 Michael Drive

Sonoma, CA 95476

Re:     Separation Agreement and General Release

This Separation Agreement and General Release (the "Agreement") is made between
Edmond Routhier (“Employee”) and Purple Communications, Inc., formerly known as
GoAmerica, Inc. (the "Company").

1.    SEPARATION. Employee’s employment with the Company terminated effective
May 22, 2009 (the “Termination Date”). As of the Termination Date, Employee
shall not be entitled to receive any further benefits, compensation or
consideration pursuant to either Employee’s Executive Employment Agreement dated
March 20, 2008 or otherwise, except as specifically identified in this
Separation Agreement and a consulting agreement to be entered into by the
parties (the “Consulting Agreement”). Employee’s Executive Employment Agreement
will be of no further force and effect as of the Termination Date; provided,
however, that the obligations under Sections 8 through 11 of that Agreement
shall survive. Employee’s obligations under the Employee Invention Assignment &
Confidentiality Agreement shall also survive.

2.    ACCRUED COMPENSATION. Other than any outstanding business expenses as
referenced in Paragraph 3 below, Employee represents that he has received all
compensation owed to him by the Company through his Termination Date, including
any and all wages, commissions, bonuses, incentives, stock, stock options,
earned but unused vacation, and any other payments, benefits or other
compensation of any kind to which he was or may have been entitled from the
Company.

3.    EXPENSE REIMBURSEMENTS. Within twenty (20) days of the Termination Date,
Employee agrees to submit his final expense reimbursement request, including all
supporting receipts and documentation, reflecting all outstanding business
expenses, if any, incurred through the Termination Date. The Company will
provide reimbursement for these expenses pursuant to its regular reimbursement
policies and practices.

4.    RETURN OF COMPANY PROPERTY. No later than June 8, 2009, Employee agrees to
return to the Company all Company documents (and all copies or reproductions
thereof in whatever form) and other Company property which he has in his
possession, including but not limited to, Company files, notes, drawings,
records, business plans and forecasts, financial information, specifications,
computer-recorded information, personal computers, blackberries, telephones,
credit cards, entry cards, identification badges, and any

 

Page 1 of 6



--------------------------------------------------------------------------------

LOGO [g12908g46b36.jpg]

keys, other Company equipment, tangible property, and any other material of the
Company which he currently has in his possession, custody or control. Company
and Employee will agree on which equipment or support may be necessary to
support his consulting services to the Company as provided for in the Consulting
Agreement.

5.    CONSULTING ARRANGEMENT & BOARD OBSERVANCE. Following the Termination Date,
Employee agrees to serve as a consultant for the Company providing various
consulting services as directed by the CEO pursuant to the terms and conditions
of the Consulting Agreement, which will provide that Employee will provide
fifteen approximately (15) hours a week of consulting services for a period of
twelve (12) months commencing on May 23, 2009 through May 22, 2010, unless
terminated sooner by the Company. Employee hereby accepts such consulting
engagement, and understands he shall operate strictly as an independent
contractor and not as an employee or agent of the Company when rendering all
consulting services under this Agreement. Employee will be permitted the right
to observe regular Board of Directors meetings for a period of twelve
(12) months from the Termination Date, as may limited by the Company in its
reasonable discretion, and Employee observance rights shall not extend to
committee meetings or executive sessions of the Board of Directors meetings.

6.    SEPARATION, CONSULTING AND RELEASE CONSIDERATION.

  (a)    Severance Payment. In reliance on Employee’s agreements and releases in
this Agreement and in the Consulting Agreement attached hereto as Exhibit “A”,
eight (8) days after the Company’s receipt of this executed Agreement and
Consulting Agreement, and provided Employee does not revoke this Agreement
pursuant to Paragraph 8(b) below, and as long as Employee is providing services
to the Company as a consultant under the Consulting Agreement, the Company will
pay Employee salary continuation at his current gross bi-weekly rate of Ten
Thousand Five Hundred Seventy Six and Ninety Tow cents ($10,576.92), less
standard withholdings, payable on the Company’s regularly scheduled payroll
dates for a period of twelve (12) months from May 23, 2009 through May 22, 2010
(the “Severance Period”).

  (b)    Stock Option. The parties acknowledge that Employee currently has
141,667 fully vested options to purchase shares of the Company’s common stock,
which options are exercisable at the price of Six Dollars and Fifty Seven cents
($6.57) per share. Employee understands that all stock option vesting ceased
effective as of his Termination Date. Employee will be provided with one hundred
and eighty (180) days from the Termination Date in which to exercise any or all
of his vested options as long as Employee is providing services to the Company
as a consultant during this period. If Employee is not serving as a consultant,
Employee will have ninety (90) days from the Termination Date in which to
exercise such options. To the extent Employee exercises any options more than
ninety (90) days after the Termination Date, such options will be deemed
non-qualified and not incentive option shares for tax purposes.

 

Page 2 of 6



--------------------------------------------------------------------------------

LOGO [g12908g46b36.jpg]

  (c)    Medical Benefits. The Company will pay the COBRA health insurance
premiums for Employee and all currently insured dependents for up to a twelve
(12) month period commencing on June 1, 2009 and ending on May 31, 2010,
provided that (1) Employee has made a timely election to continue such coverage
under COBRA, and (2) Employee is continuing to provide services to the Company
as a consultant during this period. In the event Employee obtains other
employment during this twelve month period pursuant to which he becomes eligible
for substantially similar or improved health insurance benefits, Employee
understands and agrees that the Company shall no longer be required to make
COBRA premium payments on behalf of Employee and his dependents. Employee must
provide the Company with written notice of his eligibility for such other health
insurance coverage within ten days.

  (d)    For each of the above subsections (a) – (c), it is agreed that if
Employee’s consulting services are terminated by the Company without a material
breach by Employee, as will be defined in the Consulting Agreement, Employee
will continue to receive payments, option exercisability, and COBRA payments,
under such subsections for the respective periods thereunder, as if Employee was
still providing consulting services to the Company.

7.    COOPERATION WITH INQUIRIES AND INVESTIGATIONS. In exchange for the
consideration herein, Employee agrees to cooperate in good faith with and
provide transition and other assistance to the Company upon request, including
regarding any government inquiry, investigation, or third party litigation
involving the Company or any of its affiliates or personnel. Such cooperation
shall include, without limitation, providing responsive documents and
information which in any way may assist or advance the prosecution or defense of
claims or inquiries involving the Company. If requested to do so, Employee will
also provide a truthful declaration or affidavit regarding his knowledge
concerning any such claims, inquiries or investigations. Company will reimburse
Employee for all reasonable, out-of-pocket and direct costs associated with
adherence to this section, provided that they are approved in advance by the
Company and are in consistent with the indemnification agreement entered into
between the Company and Executive.

8.    GENERAL RELEASE.

  (a)    GENERAL RELEASE. In exchange for the consideration described herein,
which Employee would not otherwise be entitled to receive, Employee does hereby
forever irrevocably and unconditionally fully release and discharge Purple
Communications, Inc. and its predecessors, successors, subsidiaries, and their
past and current officers, directors, agents, employees, partners, shareholders,
affiliates and assigns (collectively referred to hereafter as “Released
Parties”) from any and all causes of action, claims, suits, demands or other
obligations or liabilities of every kind and nature (including without
limitation attorneys’ fees and costs), whether known or unknown, that Employee
ever had, now has, or may in the future have that arose on or before the date
Employee

 

Page 3 of 6



--------------------------------------------------------------------------------

LOGO [g12908g46b36.jpg]

executes this General Release, including but not limited to all claims regarding
any aspect of his employment with any of the Released Parties, compensation,
claims for wages, commissions, stock options, bonuses, severance, vacation pay,
expense reimbursements, or any other form of compensation, the cessation of his
employment, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the California Fair Employment and Housing, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Fair Labor Standards
Act, all provisions of the California Labor Code, the Employee Retirement Income
Security Act, any other federal, state or local law, regulation or ordinance or
public policy, contract, tort, or property law theory, or any other cause of
action whatsoever (collectively referred to hereafter as the “Claims”). Employee
agrees not to sue or otherwise institute or cause to be instituted or in any way
participate in (except at the request of the Company) legal or administrative
proceedings against any of the Released Parties with respect to any Claims.
Employee understands and agrees that in the event Employee breaches any
provision of this General Release, in addition to any other damages or relief to
which the Released Parties may be entitled, the benefits described herein may be
withheld, rescinded, and/or recovered.

It is further understood and agreed that as a condition of this Agreement, all
rights under Section 1542 of the Civil Code of the State of California are
expressly waived by Employee. Such Section reads as follows:

“A general release does not extend to claims which the creditor

does not know or suspect to exist in his or her favor at the time of

executing the release, which if known by him or her must have

materially affected his or her settlement with the debtor.”

Thus, for the purpose of implementing a full and complete release and discharge
of the Released Parties, Employee expressly acknowledges that this Agreement is
intended to include and does include in its effect, without limitation, all
claims which Employee does not know or suspect to exist in his favor against the
Released Parties at the time of execution hereof, and that this Agreement
expressly contemplates the extinguishment of all such claims.

  (b)    OLDER WORKERS’ BENEFIT PROTECTION ACT RELEASE. The general release in
this Agreement includes, but is not limited to, claims arising under federal,
state or local law for age, race, sex or other forms of employment
discrimination and retaliation. In accordance with the Older Workers Benefit
Protection Act, Employee hereby knowingly and voluntarily waives and releases
all rights and claims, known or unknown, arising under the Age Discrimination in
Employment Act of 1967, as amended, which he might otherwise have had against
the Released Parties. Employee is hereby advised that he should consult with an
attorney before signing this Agreement and that he has 21 days in which to
consider and accept this Agreement by signing and returning this Agreement to
Tanya Fournier, the Company’s Human Resources Manager. In addition, Employee has
a period of seven days following his execution of this Agreement in which he may
revoke the Agreement. If Employee does not advise Tanya Fournier by a writing

 

Page 4 of 6



--------------------------------------------------------------------------------

LOGO [g12908g46b36.jpg]

received by her within such seven day period of Employee’s intent to revoke the
Agreement, the Agreement will become effective and enforceable upon the
expiration of the seven days.

  (c)    The parties specifically understand and agree that the release
provisions contained in Paragraphs 8(a) and (b) above are not intended to and do
not waive any rights to statutory indemnification under California Labor Code
section 2802 or to contractual indemnification under Employee’s GoAmerica
Indemnification Agreement to which Employee would otherwise have been entitled.

9.    PROTECTION OF CONFIDENTIAL INFORMATION & RELATED OBLIGATIONS. Employee
acknowledges that both during his employment and consulting relationship with
the Company, he had and will continue to have access to and become acquainted
with trade secrets and confidential and proprietary information related to the
Company, its past and present customers, partners, employees and business
contacts, including without limitation, business methodologies, product
information, customer lists and data, marketing and distribution strategies,
financial data and plans, and other intellectual property. Employee agrees that
he will not now or any time in the future disclose or use, either directly or
indirectly, any of such trade secrets or confidential, proprietary information
of the Company. Employee acknowledges that this Paragraph supplements and does
not supersede Employee’s pre-existing and continuing obligations under Sections
8 through 11 of his Employment Agreement and under his Employee Invention
Assignment & Confidentiality Agreement, which remain in full force and effect.

10.    AGREEMENT & RESTRICTIVE COVENANTS. Notwithstanding anything herein to the
contrary, Employee acknowledges that this Agreement does not supersede
Employee’s pre-existing and continuing obligations under Sections 8 through 11
of his Employment Agreement, which remain in full force and effect, except that
with respect to the non-competition provision in Section 8(a) of the Agreement,
the definition of ‘Restricted Period’ shall be amended to read as follows:
“Restricted Period” means the period beginning on the Employment Commencement
Date and continuing until the 1st (first) anniversary date of the later of
(a) Executive/Employee’s termination date of the Consulting Agreement between
the parties referenced in Paragraph 5 above, or (b) termination date by either
the Company or by the Employee of his observance rights referenced in Paragraph
5 above.

11.    NONDISPARAGEMENT & CONDUCT. Employee further agrees that in the future he
will not libel, slander or disparage (which shall not be inclusive of
constructive criticism and/or advice provided in good faith by Employee to the
Board of Directors or executive management members in connection with
consultancy services or Board observance rights under Section 5 hereof) other
the business or personal reputation of the Company, its products or services, or
any of its current or former officers, directors, employees, shareholders,
agents, or other Released Parties . Employee further agrees that while
conducting consulting services on behalf of the Company, Employee will abide by
all

 

Page 5 of 6



--------------------------------------------------------------------------------

LOGO [g12908g46b36.jpg]

Company rules and guidelines, including without limitation the Company’s Code of
Ethics, and shall at all times conduct himself in a manner that does not harm
the business or personal reputation of the Company, its products or services, or
any of its current or former officers, directors, employees, shareholders,
agents, or other Released Parties.

12.    NON-ADMISSION OF LIABILITY. This Separation Agreement and General Release
shall not be construed as an admission by the Company of any improper, wrongful,
or unlawful actions, or any other wrongdoing against Employee, and the Company
specifically disclaims any liability to or wrongful acts against Employee on the
part of itself, its employees and its agents.

13.    MISCELLANEOUS. This Agreement, Sections 8 through 11 of Employee’s
March 20, 2008 Employment Agreement, and the Employee Invention Assignment &
Confidentiality Agreement executed by Employee, together constitute the
complete, final and exclusive embodiment of the entire agreement between the
parties with regard to this subject matter, provided however that the
contractual indemnification under Employee’s GoAmerica Indemnification Agreement
to shall survive and remain effective as provided for therein. This Agreement is
entered into without reliance on any promise or representation, written, oral,
or implied, other than those expressly contained herein, and it supersedes any
other such promises, warranties or representations. The paragraph and
subparagraph headings contained herein are for the purpose of convenience only
and are not intended to define, limit or affect and shall not be considered in
connection with the interpretation of any of the terms or provisions of this
Agreement. This Agreement may not be modified or amended except in a writing
signed by Employee and the CEO of the Company. This Agreement shall bind the
heirs, personal representatives, successors and assigns of both Employee and the
Company, and inure to the benefit of both Employee and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question shall
be modified by the court so as to be rendered enforceable.

IN WITNESS WHEREOF, the parties have entered into this Agreement as of this 22nd
day of May, 2009.

 

PURPLE COMMUNICATIONS, INC.

     EMPLOYEE   

 

    

 

   Daniel R. Luis, CEO      Edmond Routhier   

 

Page 6 of 6